 MINING SPECIALISTS, INC. 99Mining Specialists, Inc. and its alter ego or successor Point Mining, Inc. and United Mine Workers of America District 17.  Case 9ŒCAŒ30680 November 26, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On July 8, 1994, the National Labor Relations Board issued a Decision and Order in this proceeding,1 in which it found, inter alia, that the Respondents violated Section 8(a)(5) and (1) of the Act by withdrawing recognition of the Union and abrogating the collective-bargaining agreement between the Union and Respondent Mining Specialists, Inc. (MSI)2  The Board ordered the Respon-dents to, inter alia, (a) comply with the terms and condi-tions of the contract retroactively to January 26, 1993, and prospectively until such time as proper and timely notice of cancellation is given, in the manner set forth in the contract; (b) make whole the unit employees3 by transmitting the contributions owed to the Union™s health and welfare, pension, and other funds pursuant to the terms of the contract; and (c) make whole the unit em-ployees for any wages lost as a result of the Respon-dents™ failure to comply with the terms of the contract.  Controversies having arisen over the amounts of contri-butions owed to the funds and the backpay, expenses and benefits due employees under the Board™s Order, the Regional Director for Region 9 issued a compliance specification (the specification) and notice of hearing alleging, in pertinent part, that the Respondents owed certain amounts of: (a) contributions to benefit and pen-sion funds; (b) calendar quarter gross backpay, benefits and funds payments for employees who were not prop-erly recalled from layoffs in accordance with the terms of the contract; and (c) overtime, holiday, vacation, and bonus pay.  The Respondents filed an answer to the specification (the answer), admitting in part and denying in part the allegations in the specification, and raising four affirmative defenses.4 On January 19, 1999, the General Counsel filed with the Board a Motion for Partial Summary Judgment and to Strike Portions of the Respondents™ Answer, including the affirmative defenses, with exhibits attached (the mo-tion) and a memorandum in support of the motion.  On January 22, 1999, the Board issued an Order Transferring Proceeding to the Board and a Notice to Show Cause why the General Counsel™s motion should not be granted.  On February 5, 1999, the Respondents filed a memorandum in opposition to the motion.                                                            1 314 NLRB 268. 2 I.e., the National Bituminous Coal Wage Agreement of 1988 (the contract, or the 1988 Wage Agreement). 3 The Union is the designated and recognized collective-bargaining representative of the Respondents™ employees constituting a unit de-scribed in the contract between the Union and the Respondents which was entered into in 1988.  314 NLRB at 273 (Conclusion of Law 3). 4 The Respondents subsequently withdrew Affirmative Defense Three. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record, the Board makes the following Ruling on Motion for Partial Summary Judgment and to Strike Portions of Respondents™ Answer Section 102.56(b) and (c) of the Board™s Rules and Regulations states, in pertinent part:  (b) Contents of answer to specification.ŠThe an-swer shall specifically admit, deny, or explain each and every allegation of the specification, unless the respondent is without knowledge, in which case the respondent shall so state, such statement operating as a denial.  Denials shall fairly meet the substance of the allegation of the specification at issue.  When a respondent intends to deny only a part of an allega-tion, the respondent shall specify so much of it as is true and shall deny only the remainder.  As to all matters within the knowledge of the respondent, in-cluding but not limited to the various factors enter-ing into the computation of gross backpay, a general denial shall not suffice.  As to such matters, if the re-spondent disputes either the accuracy of the figures in the specification or the premises on which they are based, the answer shall specifically state the ba-sis for the disagreement, setting forth in detail the re-spondent™s position as to the applicable premises and furnishing the appropriate supporting figures. (c) Effect of failure to answer or to plead specifi-cally and in detail to backpay allegations of specifi-cation.ŠIf the respondent files an answer to the specification but fails to deny any allegation in the specification in the manner required by paragraph (b) of this section, and the failure so to deny is not adequately explained, such allegations shall be deemed to be admitted to be true, and may be so found by the Board without the taking of evidence supporting such allegation, and the respondent shall be precluded from introducing any evidence contro-verting the allegation. A. Contributions to the Pension Trust 1. Positions of the parties Paragraphs 2(c) and (d) of the specification allege (1) that the backpay period for the Respondents™ failure to make contributions to the United Mine Workers of America 1974 Pension Trust (the Pension Trust) is from January 26, 1993, until such time as the Respondents give full effect to the relevant provisions of the contract, and (2) that the specific calculations of the amounts of 330 NLRB No. 17  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100the contributions owed through April 4, 1998
5 are set 
forth in appendix A of the sp
ecification.  In their answer, 
the Respondents deny that any amounts are due and ow-
ing under the Pension Trust.  Alternatively, the Respon-
dents assert that if such amounts are due and owing, the 
Respondents are not liable for the amounts set forth in 
appendix A of the specification, but rather are liable for 
the amounts set forth in appendix 1 of their answer. 
The General Counsel argues that the Respondents™ an-
swers to paragraphs 2(c) an
d (d) constitute merely a gen-
eral denial, which fails to comport with the requirement 
of specificity and particular
ized pleadings within the 
meaning of Section 102.56 of the Board™s Rules and 

Regulations.  In opposition to the motion, the Respon-
dents first raise their Affirmative Defense One, i.e., that 
the Respondents are not liable for any backpay or contri-
butions ﬁbecause the individuals allegedly due were not 
membersﬂ of the Union, and th
erefore, under the terms of 
the contract, they were not entitled to the benefit of that 

contract.  More specifically, the Respondents assert that 
article I of the contract obligates all employees covered 
by the contract ﬁto be or become members of the [Un-
ion].ﬂ
6  The Respondents assert that
 at the hearing in this 
case, they will offer evidence that most, if not all, of the 
individuals allegedly due backpay or relief under the 
contract have not paid required dues to the Union, and 
that, having failed to meet their obligations under the 
contract, they are not entitled to the benefits of it.
7  The 
General Counsel argues that this affirmative defense flies 
in the face of elementary Boar
d law that bargaining unit 
employees who choose to refrain from becoming union 

members are entitled to the same benefits as are dues-
paying members. 
In the alternative, the Respondents concede that if Af-
firmative Defense One is found to be without merit, they 

are liable for contributions to the Pension Trust.  In that 
event, the Respondents conte
nd that under the collective-
bargaining agreement, the sp
ecification should have cal-
culated the amounts due based on ﬁhours worked,ﬂ not 

ﬁhours paid.ﬂ  In support of their alternative position, the 

Respondents have supplemented the amounts set forth in 
appendix 1 to their answer with assertedly more specific 
                                                          
                                                           
5 The General Counsel asserts in 
the specification, and the Respon-
dents do not deny, that all computat
ions are based on certain payroll 
information obtained from the Un
ion and the employees, and that, 
ﬁ[a]lthough requested,ﬂ the Respondents have only submitted payroll 
records up to April 4, 1998.  The General Counsel further states in the 
specification that if additional payroll records as well as other docu-
mentation and information submitted by
 the parties disclose that the backpay calculations should be upda
ted or are inappropriate, the Gen-
eral Counsel may amend the specification.   
6 Art. I of the contract stat
es in pertinent part that: 
It is further agreed that as a condition of employment all Employees at 
operations covered by this Agreement shall be, or become, members 
of the United Mine Workers of America, to the extent and in the man-
ner permitted by law.  
7 The Respondents cite no precedent 
in support of their Affirmative 
Defense One. 
calculations which are based on hours worked and which 
are contained in exhibit 2 to their memorandum in oppo-
sition to the motion.  
2. Analysis and conclusions 
We agree with the General Counsel that the Respon-
dents™ Affirmative Defense One should be rejected.  The 
union-security provisions of Section 8(a)(3) of the Act 
provide, inter alia, that empl
oyees may be required, as a 
condition of their employment, to become and remain 
union members, including the obligation to pay union 
dues and initiation fees.  In 
NLRB v. General Motors
,8 however, the Supreme Court interpreted the above statu-

tory provisions and held that employees need not become 
formal union ﬁmembersﬂ in order to retain their employ-
ment so long as they pay the equivalent of union dues 
and fees.  The Court stated:  
 It is permissible to condition employment upon mem-

bership, but membership, insofar as it has significance 
to employment rights, may in turn be conditioned only 

upon payment of fees and dues.  ﬁMembership,ﬂ as a 
condition of employment, is whittled down to its finan-
cial core.
9   Thus, the Respondents™ employees were not obligated 
to become or remain members of the Union in order to 

obtain the benefits of the contract
.10  Indeed, the contract 
would be illegal if it were interpreted in the manner 
sought by the Respondents.
11  Accordingly, the Respon-
dents™ Affirmative Defense One is completely without 
merit and is rejected.  Consequently, the General Coun-
sel™s Motion for Partial Summary Judgment on specifica-
tion paragraph 2(c) is granted. 
The Respondents, however, have specifically stated 
the basis for their disagreemen
t with the accuracy of the 
figures in appendix A of the specification.  They have 
also supplemented appendix 
1 of their answer with the 
calculations provided in exhibit 2 of their memorandum 
in opposition to the motion, which sets forth their posi-
tion in detail and furnishes the appropriate supporting 

figures.  We find that, by so doing, the Respondents have 
met the requirement for a hearing on the allegations in 
 8 373 U.S. 734 (1963). 
9 Id. at 742. 
10 Indeed, art. XX, HEALTH AND RETIREMENT BENEFITS, sec. 
(d), Contributions by Employers, of the contract imposes no such Un-
ion-membership qualification on empl
oyees.  Rather, it states in perti-
nent part that 
[E]ach signatory Employer . . . shall contribute to the Trusts . . . the 
amounts specified below based on cents per hours worked by 
each of 
the Employer™s Employees who perform classified work under this 
Agreement
.  [Emphasis added.] 
11 See Stage Employees IATSE 
(Hughes-Avicom International
), 322 
NLRB 1064, 1065 (1997) (union violated the Act by entering into and 
maintaining a contractual provision requiring employees to become 
union members in order to qualify for employer contributions to the 
pension fund). 
 MINING SPECIALISTS, INC. 101paragraph 2(d) of the specification.
12  Accordingly, the 
Motion for Summary Judgment on paragraph 2(d) and 
appendix A of the specification is denied.  
B. Recall of Unit Employees
 1. Positions of the parties 
Paragraph 4(i) of the specification alleges (1) that cal-
endar quarter gross backpay, benefits and funds pay-
ments for those employees who were not properly re-
called by the Respondents
13 are based on the hours of 
work of employees employed by the Respondents in the 
same job classification during the backpay period, and 
the level of wages, benefits and funds payments provided 
in the collective-bargaining ag
reement, and (2) that the 
specific determinations of hours of work, gross back-
pay,
14 benefits and funds payments are set forth in ap-
pendix C to the specification.  In their answer, the Re-

spondents deny that any amounts of backpay are due and 

owing because they deny that they had any obligation to 
recall and/or that they failed to recall the individuals 
identified in specification appendix C.
15  Additionally, 
consistent with their denials in other parts of their answer 
(discussed elsewhere in this supplemental decision), the 
Respondents deny that they owe the individuals listed in 
specification appendix C for benefits such as Pension 
Trust contributions and holiday and bonus pay.  Alterna-
tively, the Respondents assert that if amounts are due and 

owing, the Respondents are 
without sufficient informa-
tion to make alternative calculations, and, ﬁtherefore, 
denyﬂ that they are liable for the amounts listed in speci-
fication appendix C.
16   The General Counsel argues that the Respondents™ an-
swer to paragraph 4(i) and 
appendix C of the specifica-
                                                          
                                                           
12 It is well settled that a respondent may properly cure defects in its 
answer before a hearing either by an
 amended answer or a response to a 
Notice to Show Cause.  
Ellis Electric, 321 NLRB 1205, 1206 (1996), 
and cases cited therein.  Here, 
the Respondents™ memorandum in oppo-
sition to the motion is in response to the Board™s Notice to Show Cause.  
Therefore, in considering the sufficiency of the Respondents™ denials, 
we examined not only their answer, but also their memorandum in 
opposition to the motion. 
13 Specifically, Chester Murphy, 
Afton Willis, Anthony Demarco, 
Opie Hanshew, and Kenneth Davis. 
14 Including bonus and holiday pay. 
15 Specifically, the Respondents assert
 elsewhere in their answer to 
the specification that they were not
 obligated to recall Murphy, Willis, 
or Demarco because those individuals did not complete required pa-
perwork and/or were not available for work at the time of recall; and 
that they were not obligated to recall Hanshew or Davis because they 
were properly recalled.  The General Counsel, however, is not seeking, 
and we do not grant, summary judgment on the issue of whether the 
Respondents were obligated to recall these individuals.  Thus, the Re-
spondents™ arguments as to those asp
ects of the specification will not be 
further addressed in this supplemental decision. 
16 Specifically, the Respondents assert that they do not have specific 
information about the individuals™ in
terim earnings or medical bills 
submitted.  The General Counsel, howe
ver, is not seeking, and we do 
not grant, summary judgment as to 
interim earnings or medical bills.  
Thus, the Respondents™ arguments as to those aspects of the specifica-
tion will not be further addressed in this supplemental decision. 
tion fails to comport with the requirements of Section 
102.56(b), because the answer constitutes only a general 
denial of the gross backpay computations.  The General 

Counsel further argues that the Respondents™ answer that 
they did not fail to recall the named employees and/or 
were not obligated to recall them is not a legitimate basis 
for failing to dispute the accuracy of the gross backpay, 
benefits and funds payments computations or the formula 
on which those computations are based.  Thus, the Gen-
eral Counsel argues that the Respondents have no valid 
basis for failing adequately to answer paragraph 4(i) and 
appendix C of the specifica
tion, and that the Respon-
dents™ general denial is insufficient.   
The Respondents expressly do not dispute the basic 
premise used to calculate gross backpay, i.e., the esti-
mated hours worked.  They do, however, renew their 
denial that they owe the individuals listed in specification 
appendix C for benefits such as Pension Trust contribu-
tions and holiday and bonus pay, and refer to their argu-
ments on the merits of these denials contained elsewhere 
in their memorandum in opposition to the motion (and 
addressed elsewhere in this supplemental decision).  
2. Analysis and conclusions 
It is well settled that a respondent™s general denial of 
the backpay computations contained in a compliance 
specification will be deemed insufficient if the answer 

fails to specify the basis for the disagreement with the 
backpay computations contained in the specification, 
fails to offer any alternative formula for computing 
backpay, fails to furnish appropriate supporting figures 
for amounts owed, or fails adequately to explain any 
failure to do so
.17  As the General Counsel notes, al-
though the Respondents generally deny the computations 

and formula set forth in the 
specification, their answer 
fails to offer any alternative formula or supporting fig-
ures.
18  Section 102.56(b), supra, states in pertinent part that 
ﬁ[a]s to all matters within the knowledge of the respon-

dent, 
including but not limited to the various factors en-
tering into the computation of gross backpay
, a general 
denial shall not sufficeﬂ (empha
sis added).  We find that the gross backpay, bonus and holiday pay amounts speci-
fied in specification appendix C for the five individuals 
in question clearly enter into the computation of their 
total gross backpay (i.e., before any adjustment for in-
terim earnings), and are thus 
matters within the Respon-
dents™ knowledge.  We also find that the Pension Trust 
contribution amounts in specification appendix C are 
within the Respondents™ knowledge.  Indeed, the Re-
 17 See, e.g., Best Roofing Co
., 304 NLRB 727 (1991); 
Robincrest 
Landscaping & Construction
, 303 NLRB 377 (1991). 
18 The General Counsel asserts th
at the Respondents would ﬁcer-
tainlyﬂ have access to the payroll 
records that they provided to the 
General Counsel for him to comput
e the gross backpay amounts, bene-
fits and Pension Trust payments due the employees.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102spondents have expressly accepted the basic premise 
used to calculate backpay,
 i.e., the estimated hours 
worked, and estimated hours worked is in turn one of the 
bases (together with an alleged 71 cents per hour rate of 
contribution) for the General Counsel™s computation of 
the alleged Pension Trust contributions owed on behalf 
of the five individuals in question.  Thus, we find that the 
Respondents™ general denial that they are liable for the 
amounts of gross backpay, bonus and holiday pay, and 
Pension Trust contributions for these five individuals has 
not satisfied the requirements of Section 102.56(b) for 
specificity and detail in their denial of matters within 
their knowledge.  Consequently, the Respondents have 
not met the requirements for a hearing on the allegations 
in paragraph 4(i) of the spec
ification.  Accordingly, the 
Motion for Summary Judgment on specification para-

graph 4(i) and the gross backpay, bonus and holiday pay, 
and Pension Trust contributions for the five individuals 
in specification appendix C is granted. 
C. Overtime Pay 
1. Positions of the parties  
Paragraph 5(a) of the specification alleges that the 
backpay period for the Respondents™ failure to pay unit 
employees overtime wages in accordance with the con-
tract is from January 26, 
1993, until January 1, 1995, 
when the Respondents gave full effect to the relevant 
overtime provisions of the contract.  Paragraph 5(c) al-
leges the formula for computation of overtime and also 
alleges that the specific calculations of the amounts of 
the overtime payments owed 
to unit employees are set 
forth in appendix D of the sp
ecification.  In their answer, 
the Respondents deny that they owe any backpay to unit 
employees for overtime payments, but they admit the 
remaining allegations in paragraph 5(a) (i.e., the backpay 
period).  Alternatively, the Respondents assert that if 
such amounts are owed, the Respondents are not liable 
for the amounts set forth in appendix D of the specifica-
tion, but rather are liable for the amounts set forth in ap-
pendix 2 of their answer.
19  The General Counsel argues that the Respondents™ an-
swer fails to articulate any reason in support of their gen-

eral denial that they owe 
any backpay to unit employees 
for overtime payments.  The General Counsel argues 
further that the Respondents™ alternative computation for 
overtime amounts due, in appendix 2 of their answer, 
merely contains an overall dollar amount for the over-
time pay due each employee, but fails to provide the ap-
plicable premises or supporting figures for computing 
those amounts. 
In opposition to the motion, the Respondents first raise 
their Affirmative Defense Two,
 i.e., that they are entitled 
                                                          
                                                           
19 In its answer, however, the Respondents do admit that the contract 
provides that employees will be paid at the rate of one and one-half 
times their regular rate for hours worked beyond 8 hours per day. 
to offset (1) any amounts alleged as owing in the specifi-
cation with (2) the total amount paid to all employees in 
excess of what the Respondents would have been re-

quired to pay them under the contract.  The Respondents 
acknowledge that their Affirmative Defense Two is the 
basis for their denial of any backpay liability for over-
time.  More specifically, 
the Respondents acknowledge 
(as alleged in app. D of the specification) that the hourly 

wage rates for employees under the contract were 
$16.615 or $15.843, depending on an employee™s job 
classification.  The Respondents assert, however, that 
from February 1993 (i.e., following their unlawful abro-
gation of the contract in 
January 1993) through Decem-
ber 31, 1994, they paid their employees $17 per hour, 
regardless of job classification.  Thus, they argue that 
basic principles of equity an
d fairness dictate that they 
are entitled to offset any amounts owed because of any 
underpayments in contractual benefits (e.g., here, the 
failure to pay contractual overtime wages) with the total 
amount of their overpayment of wages.
20  The Respon-
dents contend that if they are not permitted such an off-
set, the employees will receive
 a windfall rather than 
simply being made whole.  
The General Counsel argues that the Respondents™ Af-
firmative Defense Two should be rejected.  More specifi-
cally, the General Counsel argues that there is no conten-

tion or evidence that the Respondents and the Union ever 
agreed to or even bargained about any type of procedure 
whereby the higher hourly wage rates unilaterally im-
plemented and paid by the Respondents could be used as 
an offset against the benef
its and funds payments the 
Respondents owed as a result 
of their unlawful abroga-
tion of the contract.  The General Counsel further argues 

that the higher wage rates cannot properly be considered 
as a type of ﬁinterim earningsﬂ which can be deducted from gross backpay.  Finally, the General Counsel argues 

that there is no Board precedent in support of this af-
firmative defense. 
The Respondents argue in the alternative, if it is ulti-
mately determined that they 
are liable for such overtime 
payments, that the General Counsel miscalculated the 
amount of the payments allegedly owed in specification 
appendix D, and that the Respondents, in appendix 2 to 
their answer to the specificatio
n, offered specific, alterna-
tive calculations to those alleged by the General Counsel 

as to amounts of overtime payments owed.  In support of 
their alternative position, the Respondents have supple-
mented the amounts set forth in appendix 2 to their an-
swer with assertedly more 
specific calculations contained 
in exhibit 3 to their memorandum in opposition to the 
motion.  The Respondents stat
e that the basis for their 
 20 In app. 4 to their answer to the specification, the Respondents al-
lege such specific ﬁoverpayment
sﬂ to 34 named employees during 
1993Œ1994, in the total amount of $65,878.60. 
 MINING SPECIALISTS, INC. 103figures is the same payroll information they provided to 
the Region. 
2. Analysis and conclusions 
We agree with the General Counsel that the Respon-
dents™ Affirmative Defense Two should be rejected.  
Assuming arguendo the accur
acy of the Respondents™ 
claim that they paid unit employees $17 per hour from 
February 1993 through December 1994,
21 we find never-
theless, for the reasons discussed below, that the Re-
spondents are not entitled to offset their overpayment of 
straight hourly wages against their liability for overtime.   
Although the Respondents 
have not cited any prece-
dent in support of Affirmative Defense Two, the relevant 
principles are well established.  In determining whether a 

respondent should be allowed a credit or setoff against 
backpay claims, the Board examines the nature and pur-
pose of the payments in question.  The basic rule is that a 
respondent is entitled to a setoff only if the additional 
compensation paid the employees is equivalent to the 
element of backpay claimed in the specification.  See 
K & H Specialties Co
., 163 NLRB 644, 648Œ649 (1967), 
enfd. 407 F.2d 820 (6th Cir. 1969), followed in 
Virginia 
Sportswear, 
234 NLRB 315 (1978), and 
R & H Coal Co.
, 306 NLRB 701 (1992), enfd. 992 F.2d 46 (4th Cir. 
1993). 
For example, in the leading case of 
K & H Specialties
, supra, the backpay specification claimed wages due em-

ployees as a result of the em
ployer™s unlawful refusal to 
execute a collective-bargaini
ng agreement.  The respon-
dent argued that three types of additional compensation 

paid employees should be tr
eated as setoffs: ﬁregular 
monthly bonusesﬂ; ﬁintermittent bonusesﬂ; and wage 

payments in excess of the contract rate.  The Board ex-
amined the nature and purpose of each of those three 
payments in order to determine whether they should be 
treated as the equivalent of
 the wages claimed in the 
backpay specification.   
First, with respect to the 
ﬁregular monthly bonuses,ﬂ 
the Board found that they we
re based on the performance 
of normally assigned duties; an employee did not have to 
do anything extra to earn this bonus.  Therefore, the 
Board concluded that these bo
nuses should be treated as 
regular compensation and should be set off against the 
wages due under the backpay specification.  163 NLRB 
at 648. 
Second, with respect to the ﬁintermittent bonuses,ﬂ the 
Board found that they were given on an irregular basis as 

ﬁunexpected, gratuitous reward
s either for extraordinary 
effortsﬂ or ﬁfor the perfor
mance of services beyond the 
range of [the employee™s] pr
imary duties.ﬂ  Id. at 649.  
Therefore, the Board concluded that these bonuses 
should not be treated as regular compensation and should 
                                                          
                                                           
21 The General Counsel does not challenge the accuracy of this claim 
at this stage of the proceeding. 
not be set off against the wages due under the backpay 
specification.  Id. Finally, the Board held that the payment of 
higher
 than 
contract wages for the performance of normally assigned 

duties should be treated as regular compensation and 
should be set off against th
e wages due under the back-
pay specification.  Id. 
In sum, the respondent was permitted to offset its wage 
liability with payments that were the equivalent of wages 
(the ﬁregular monthly bonusesﬂ and the higher-than-
contract wages), but was not granted an offset with re-
spect to payments that differed in nature and purpose (the 
intermittent bonuses).  Accord: 
Virginia Sportswear
, supra at 316 (bonuses that were discretionary and 
awarded on the basis of superior performance could not 
be used as offsets against the employer™s backpay liabil-
ity for contractual overtime pay, vacation pay, holiday 
pay, and bereavement pay); 
R & H Coal
, supra at 702Œ
703 (bonuses paid to employees to reward them for ex-

traordinary efforts to increase production could not be 
used as offsets against the employer™s backpay liability 
for contractual wages).  
Applying these principles here, we find that premium 
payments for overtime work
22 are fundamentally differ-
ent in kind and purpose from straight wages for regular 
hourly work.  Overtime payments are intended to com-

pensate employees for the additional difficulties, incon-
venience, and expenses that overtime work entails.  
Thus, working beyond the standard 8 hours in a given 
day necessarily requires an extra measure of physical and 
mental effort.  If required by the employer on short no-
tice, overtime work will almost certainly require the em-
ployee to abandon or at least change his or her plans for 
the rest of that day.  Overtime work may also require the 
employee to incur additional expenses for transportation 
in lieu of carpool, purchasing meals, and arranging for 
additional childcare.  Furthermore, to permit the Respon-
dents to use their unlawful, unilateral overpayment of 
straight hourly wages to reduce the amount of their re-
medial liability for their unlawful, unilateral elimination 
of premium payments for overtime work would be to 
diminish the value of the contractual benefit that was 
negotiated by the Union, agreed to by the Respondents, 

and earned by the employees
.23  22 Here, the collective-bargaining ag
reement provides that employees 
will be paid at one and one-half times
 the regular hourly rate for hours 
worked beyond 8 hours in a day. 
23 As indicated above, the regular hourly wages under the contract 
are either $16.615 or $15.843, depending on job classification.  Follow-
ing the Respondents™ unlawful abroga
tion of the contract, employees 
were paid $17 per hour for both regular time and overtime workŠan 
increase of either 2.3 or 7.3 percent over contractual regular hourly 
rates, depending on job classification.  But the 
contractual overtime
 rates are one and one-half times the regular hourly rates, and thus pro-

vide for a premium of 50 percent over 
contractual regular hourly rates.  
In order to remedy the Respondents™
 unfair labor practice, we believe 
the employees are entitled to the full
 measure of the overtime benefit 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104For all these reasons, we conclude that the Respon-
dents are not entitled to a set off because the additional 
compensation in issue (overpayment of straight hourly 
wages) is not equivalent to the element of backpay 
claimed in the specification 
(premium pay for overtime 
work).  Therefore, consis
tent with the precedent dis-
cussed above, we reject the 
Respondents™ Affirmative 
Defense Two.  The Responden
ts acknowledge in their 
memorandum in opposition to the motion that Affirma-
tive Defense Two is the basis for the Respondents™ denial 
that they owed any backpay for overtime.  Having re-
jected that defense, we in turn grant the General Coun-
sel™s Motion for Partial Summary Judgment on specifica-
tion paragraph 5(a).   
We find, however, that by specifically stating the basis 
for their disagreement with th
e accuracy of the figures in 
appendix D of the specification and by supplementing 

appendix 2 of their answer wi
th the calculations provided 
in exhibit 3 of their memorandum in opposition to the 

motion, which sets forth their position in detail and fur-
nishes the appropriate suppo
rting figures, the Respon-
dents have met the requirement for a hearing on the alle-

gations in paragraph 5(c) and appendix D of the specifi-
cation.  Accordingly, the Motion for Summary Judgment 
on paragraph 5(c) and appendix D of the specification is 
denied.  
D. Holiday Pay 
1. Positions of the parties 
Paragraph 6 of the specification, and its subparagraphs 
(a) through (d), allege in essence that: the backpay period 
for the Respondents™ failure to pay unit employees holi-
day pay is from January 26, 1993, until January 1, 1995, 
when the Respondents gave full effect to the relevant 
holiday provisions of the contract; the contractual rate for 
holiday pay;
24 the specific holidays set forth in the con-
tract for which employees are eligible for holiday pay; 

and the specific calculations 
of the amounts of holiday 
pay owed to unit employees set forth in appendix E of 
the specification.  In their answer, the Respondents deny 
that any amounts are due and owing for holiday pay be-
cause the contractual provisions relating to holiday pay 
apply only to holidays specifically designated in article 
XII (Holidays) of the contract, which in turn designates 
holidays only for specific years and dates and does not 
designate holidays after February 1, 1993.
25  Similarly, in 
                                                                                            
                                                                                             
which their collective-bargaining representative obtained for them (one 
and one-half times the contractual regular hourly rate), reduced only by 
the amount they actually received for performing overtime work ($17 
per hour).  
24 Triple regular straight time wa
ge rates for employees who work on 
a paid holiday; regular straight time wage rates for employees who do 
not work on a paid holiday. 
25 Thus, in art. XIIŠHOLIDAYS, 
sec. (a) Holidays Observed, each 
of the 55 total holidays (11 each 
year, including employee birthdays) 
occurring within the term of the February 1, 1988ŠFebruary 1, 1993 
contract is (except for employee bi
rthdays) specifically identified by Affirmative Defense Four, th
e Respondents claim that 
ﬁ[c]ertain terms of the 1988 Wage Agreement did not 
survive that contract™s February 1, 1993 expiration.ﬂ  

Alternatively, the Respondents assert that if amounts for 
holiday pay are owed, the Re
spondents are not liable for 
the amounts set forth in appendix E of the specification, 
but rather are liable for the amounts set forth in appendix 
3 of their answer, which are assertedly based on whether 
the individuals listed in that appendix actually worked on 
the holidays identified.   
The General Counsel argues 
that the Respondents™ po-
sition, in sum, is that they do not owe backpay for holi-
day pay because the contractual holiday provisions did 
not survive the February 1, 1993 expiration of the con-
tract.  The General Counsel argues that such a position is 
contrary to well-establishe
d Board precedent which holds 
that most terms and conditions of employment estab-
lished in a collective-bargai
ning agreement survive the 
expiration of the agreement and cannot be changed by an 
employer without first obtaining the agreement of, or 
bargaining to impasse with, the union.  The General 
Counsel further argues that there is no evidence or con-
tention in this case that either such requirement has been 
met.  The General Counsel also argues that the inclusion 
in the contract of the speci
fic calendar dates for each of 
the holidays encompassed within
 the 5-year period of the 
contract is merely descriptive of the dates when each of 
these holidays were to occur,
 but cannot reasonably be 
construed as overriding the Respondents™ legal obligation 
to continue this term and condition of employment in 
effect following expiratio
n of the contract.   
The General Counsel additionally argues that appendix 
3 of the Respondents™ answer, setting forth the Respon-
dents™ alternative claims as to the specific amounts owed 
to particular employees for holiday pay, if any, provides 
only an overall total amount owed to each employee, but 
does not provide any supporting figures or applicable 
premises for deriving such amounts, and that Respon-
dents™ appendix 3 therefore fails to comport with the 
requirement of specificity und
er Section 102.56(b) of the 
Board™s Rules and Regulations.  
In their opposition to the motion, the Respondents re-
new their argument that the holiday provisions in the 
contract did not survive the expiration of the contract 
because the holidays listed in the contract were specifi-
cally designated only for specific days and years and no 

holidays after February 1, 1993, were so designated.  
Quoting the contractual holiday provisions which state 
 name and precise calendar date for e
ach of the 5 years of the contract, 
e.g., Labor Day, September 5, 1988; 
Thanksgiving Day, November 23, 
1989; Christmas Day, December 25, 1990; etc.  The final companywide 
holiday specified in the contract is
 New Year™s Day, January 1, 1993.  
But because an employee is entitled to
 a paid holiday on his birthday, 
the last possible paid holiday under th
e contract would be February 1, 
1993 (the final day of the contract),
 for employees whose birthday fell 
on that day. 
 MINING SPECIALISTS, INC. 105that  ﬁ[e]mployees  who  work on the 
foregoing
 holidays 
. . . will be paid triple time or triple rates for all time 
workedﬂ (emphasis added by the Respondents), the Re-
spondents argue that ﬁ[t]hus
, the contract does not con-
tain any provision for holiday pay on dates other than 

those designated in the express terms of Article XII 
[Holidays].ﬂ  
In support of their alternative position that the specifi-
cation has miscalculated the amounts owed, the Respon-
dents have supplemented the amounts set forth in appen-
dix 3 to their answer with as
sertedly more specific calcu-
lations contained in exhibit 8 to their memorandum in 

opposition to the motion.  
2. Analysis and conclusions 
It is a well-established legal principle that the holiday 
provisions in a collective-ba
rgaining agreement survive 
the expiration of that agreement, and continue in effect as 
terms and conditions of employment which cannot be 
changed absent agreement or impasse.
26  We agree with 
the General Counsel that the inclusion in the contract of 
the specific calendar dates for each of the holidays en-
compassed within the 5-year period of the contract is 
merely descriptive of the dates when each of these holi-
days were to occur, and cannot reasonably be construed 
as an agreement between the parties relieving the Re-
spondents™ of their obligation under the Act to continue 
this term and condition of employment in effect follow-
ing expiration of the contract.
27  Consequently, we reject 
the Respondents™ Affirmative Defense Four (i.e., that 
certain terms of the contract did not survive the con-
tract™s February 1, 1993 expiration) as it pertains to this 
allegation in the specification.  Therefore, we grant the 
General Counsel™s Motion for Summary Judgment on 
paragraph 6 of the specification. 
We also grant the Motion for Summary Judgment on 
the allegations in page 1 of appendix E of the specifica-

tion, setting forth the alleged amounts of holiday back-

pay owed to employees for 1993.  Appendix 3 of the 
Respondents™ answer
 to the specification asserts only 
totals of holiday backpay ow
ed for each employee.  Nei-
ther appendix 3 nor exhibit 8 of the Respondents™ memo-

randum in support of their opposition to the motion pro-
vide any supporting figures or applicable premises for 
deriving such holiday backpay amounts for 1993, and 
thus they fail to comport with the requirements of Sec-
                                                          
 26 See Litton Financial Printing  v. NLRB
, 501 U.S. 190, 206Œ207 
(1991), citing NLRB v. Katz, 369 U.S. 736 (1962).  
Carlow™s Ltd
., 315 
NLRB 27 (1994); 
Chas. P. Young Houston
, 299 NLRB 958, 964Œ965 
(1990
); White Oak Coal Co
., 295 NLRB 567 (1989); 
Hi-Grade Materi-
als Co., 239 NLRB 947, 956 (1978). 
27 Accordingly, we find that the ar
bitration awards submitted by the 
Respondents, which interpret virtually identical contract holiday lan-
guage in predecessor National Bituminous Coal Wage Agreements, are 
wholly irrelevant to the instant issue of whether, under the National 
Labor Relations Act, the obligation to pay holiday pay continues in 
effect after contract expiration.  
tion 102.56(b) of the Board™s Rules and Regulations for 
specificity and detail in their 
denial of the accuracy of the 
figures set forth in page 1 of appendix E of the specifica-
tion.  Accordingly, the Motion for Summary Judgment 
on page 1 of appendix E of the specification is granted.  
With respect to page 2 of appendix E of the specifica-
tion, setting forth the alleged amounts of holiday pay 

owed to employees for 1994, the Respondents have sup-
plemented appendix 3 of their answer with exhibit 8 of 
their memorandum in opposition to the motion.  This 
exhibit provides specific, 
alternative figures for 1994 
holiday pay, which are assert
edly based on whether the 
individuals listed in the appendix actually worked on the 
holidays identified.  Therefore,
 we find that by supple-
menting appendix 3 of their answer with the calculations 
for 1994 holiday pay set forth in exhibit 8 of their memo-
randum in opposition to the motion, the Respondents 
have met the requirement for a hearing on the allegations 
in page 2 of appendix E of the specification.  Accord-
ingly, the Motion for Summary Judgment on page 2 of 
appendix E of the specification is denied. 
E. Graduated Vacation 
Paragraph 7 of the specification alleges in substance 
that the contract provides that employees will be given 
additional paid vacation days each year depending on 
their length of continuous employment with the Respon-
dents, and that employees may be paid in lieu of taking 
graduated vacation; that the backpay period for the Re-
spondents™ failure to provide unit employees with gradu-

ated vacation in accordance w
ith the contract is from 
January 1, 1995, until such time as the Respondents give 
full effect to the relevant provisions of the contract; and 
that the specific calculations of the amounts of total 
graduated vacation pay owed to employees is set forth in 
appendix F of the specification.
  In their answer, the Re-
spondents deny that they owe any graduated vacation pay 

on the grounds that article XIV, GRADUATED 
VACATION, of the contract does not provide for gradu-
ated vacation after the February 1, 1993 expiration of the 
contract.  However, in their memorandum in opposition 
to the subsequent Motion for Partial Summary Judgment, 
the Respondents concede that
 they are liable for the 
amounts set forth in specification appendix F if their Af-
firmative Defenses One and Two are found to be without 
merit.  Having found all of the Respondents™ affirmative 
defenses to be without merit, and in light of the Respon-
dents™ concession, we therefore grant the General Coun-
sel™s Motion for Summary Judgment on paragraph 7 and 
appendix F of the specification.  
F. Bonuses 
1. Positions of the parties 
Paragraph 8 of the specification alleges in substance 
that the contract provides that employers may establish 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106bonus plans for employees;
28 that about April 1994, the 
Respondents established a bonus plan that provides that 
employees receive $500 each during any month in which 

100,000 or more tons of co
al are produced; that the backpay period for the Respondents™ failure to provide 
ﬁworking unit employeesﬂ bonuses is from January 1, 
1995, until such time as the Respondents give full effect 
to the relevant provisions of the contract; and that the 
specific calculations of the amounts owed for the Re-
spondents™ failure to pay b
onuses in accordance with the 
contract are set forth in appe
ndix G of the specification. 
The Respondents deny that a bonus system was ever 
established in accord
ance with article XXII, section(s), of 
the contract, and they specifi
cally deny that about April 
1994, they established a bonus plan that provides that 
employees receive $500 each during any month in which 
100,000 or more tons of coal are produced.  Alterna-
tively, the Respondents assert
 that they modified and 
terminated any bonus system 
that may have been in place 
in accordance with article XX
II, section(s), of the con-
tract.  More specifically, they assert that, ﬁat one time,ﬂ 
they paid their employees a $500 bonus during any 
month in which production 
exceeded 100,000 tons of 
raw coal, and that they later 
modified that bonus to be 
paid during any month in which production exceeded 
50,000 tons of clean coal, but that they terminated this 
bonus plan.
29  The Respondents have not offered alterna-
tive calculations to those contained in appendix G of the 

specification.   The General Counsel contends
 that in the event that 
the Board should conclude that 
there is a genuine issue of 
material fact as to whether the Respondents™ were obli-
gated to pay bonuses during the relevant backpay period, 
the Respondents should nevertheless be precluded from 
disputing the General Counsel™s calculations of bonus 
amounts due and owing, because the Respondents™ have 
failed to articulate any reason for not contesting these 
calculations, despite the fact 
that the Respondents™ coal 
tonnage records, which the General Counsel used for his 

calculations, are assertedly 
in the Respondents™ posses-
sion.  Accordingly, the General Counsel requests that the 
Board grant his Motion for Partial Summary Judgment 
with respect to the backpay amounts due, as set forth in 
appendix G of the specification.  The Respondents in 
turn concede that, if they ar
e found to be liable for bonus 
                                                          
 28 Par. 8 specifies:  
Art. XXII, MISCELLANEOUS, sec. (s), Bonus Plans, pro-
vides in pertinent part that before any bonus plan can
 be installed, it must be submitted to a vote by
 the employees to be covered by 
the plan.  The employer may establis
h the plan if a majority of the 
employees 
voting approve the plan
.   29 Under art. XXII, sec. (s)(1)(F), of the contract, the Respondents 
could unilaterally terminate a bonus plan, subject to the requirement of 
ﬁfirst giving notice to the members of the bargaining unit at the mine 
thirty days prior to the date of termination.ﬂ 
pay at all, then they are liable for the amounts set forth in 
specification appendix G.   
 MINING SPECIALISTS, INC. 1072. Analysis and conclusions We find that the Respondents have raised material is-sues of fact in regard to the allegations in paragraph 8 of the specification as to whether they are liable for any bonus payments.  Thus, they have met the requirement for a hearing on the allegations in paragraph 8, and the Motion for Summary Judgment on that paragraph is de-nied.  However, in light of the Respondents™ concession, there is no material issue of fact with regard to the Gen-eral Counsel™s calculations of bonus payments due in specification appendix G.  Thus, the General Counsel™s Motion for Summary Judgment on appendix G is granted.  Consequently, we find that if it is determined in further proceedings that the Respondents are liable for bonus pay, then they are liable for the amounts set forth in appendix G.30  ORDER It is ordered that the General Counsel™s Motion for Partial Summary Judgment is granted as to the allega-tions contained in paragraphs 2(c), 4(i), 5(a), 6 and 7, appendixes F and G, page 1 of appendix E, and the gross backpay, bonus and holiday pay, and Pension Trust con-tributions for the five individuals in specification appen-dix C of the compliance specification. IT IS FURTHER ORDERED that the General Counsel™s Motion for Partial Summary Judgment is denied as to paragraphs 2(d), 5(c), and 8, and appendixes A, D, and page 2 of appendix E. IT IS FURTHER ORDERED that this proceeding is re-manded to the Regional Director for Region 9 for the purposes of issuing a notice of hearing and scheduling a hearing before an administrative law judge, for the taking of evidence concerning factual issues properly raised by the Respondents™ answer to the compliance specification. IT IS FURTHER ORDERED that the administrative law judge shall prepare and serve on the parties a supplemen-tal decision containing findings of fact, conclusions of law, and recommendations based on all the record evi-dence.  Following  service  of  the  administrative  law  judge™s decision on the parties, the provisions of Section 102.46 of the Board™s Rules shall be applicable.                                                              30 In regard to bonus pay, the General Counsel asserts in the specifi-cation, and the Respondents do not deny, that, ﬁ[a]lthough requested,ﬂ the Respondents have only submitted production tonnage records up to September 1996, and that if additional tonnage records disclose that the backpay calculations should be updated or are inappropriate, this speci-fication may be amended.   